Citation Nr: 1760810	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-40 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES


1. Whether new and material evidence has been received to reopen a claim for service connection for status post ventral hernia repair.

2. Whether new and material evidence has been received to reopen a claim for service connection for an anxiety disorder.

3. Whether new and material evidence has been received to reopen a claim for service connection for ear damage, to include chronic ear infections.

4. Whether new and material evidence has been received to reopen a claim for service connection for vertigo.

5. Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer, to include as due to Camp Lejeune water exposure or under the provisions of 38 U.S.C. § 1151.

6. Entitlement to service connection for status post right perforated tympanic membrane.

7. Entitlement to service connection for hypertension.

8. Entitlement to service connection for a sleep condition, to include insomnia.

9. Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C. § 1702.

10. Entitlement to a disability rating in excess of 10 percent for tinnitus.

11. Entitlement to compensable disability rating for bilateral hearing loss (right ear mixed hearing loss and left ear sensorineural hearing loss).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active service from November 1960 to December 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

On his June 2015 notice of disagreement, the Veteran indicated he disagreed with the effective date of the awards of tinnitus and hearing loss.  The Board notes this may be an attempt to file claims; however, they were not submitted on VA's standard form and, more importantly, there are no freestanding claims for earlier effective dates.  Rudd v. Nicholson, 20 Vet. App. 296 (2006); see Standard Claims and Appeals Forms, 79 Fed. Reg. 57660, 57661  (Sept. 25, 2014) (codified at 38 C.F.R. pt. 3).  The United States Court of Appeals for Veterans Claims (Court) held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Here, however, an appeal for earlier effective dates was not perfected; therefore, the Board notes these issues are not properly before it and are not addressed in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. An August 2010 rating decision denied service connection for status post ventral hernia repair, claimed as a stomach condition, based on a finding that the condition neither occurred in nor was caused by service; the Veteran did not perfect an appeal of this decision.

2. Evidence received since the August 2010 rating decision does not tend to show that the Veteran has status post ventral hernia repair that was incurred in or aggravated by service, does not relate to the unestablished fact necessary to substantiate the claim of service connection, and does not raise a reasonable possibility of substantiating such claim.

3. An August 2010 rating decision denied service connection for a psychiatric disorder based on a finding that the Veteran did not have a current diagnosis linked to his military service; the Veteran did not perfect an appeal of this decision.

4. Evidence received since the August 2010 rating decision does not tend to show that the Veteran has anxiety that was incurred in or aggravated by service, does not relate to the unestablished fact necessary to substantiate the claim of service connection, and does not raise a reasonable possibility of substantiating such claim.

5. An October 2013 rating decision denied service connection for ear damage, to include chronic ear infections, on the basis that the condition was not related to service; the Veteran did not perfect an appeal of this decision.

6. Evidence received since the October 2013 rating decision does not tend to show that the Veteran has ear damage that was incurred in or aggravated by service, does not relate to the unestablished fact necessary to substantiate the claim of service connection, and does not raise a reasonable possibility of substantiating such claim.

7. An October 2013 rating decision denied service connection for vertigo on the basis that the condition was not related to service; the Veteran did not perfect an appeal of this decision.

8. Evidence received since the October 2013 rating decision does not tend to show that the Veteran has vertigo that was incurred in or aggravated by service, does not relate to the unestablished fact necessary to substantiate the claim of service connection, and does not raise a reasonable possibility of substantiating such claim.

9. An October 2013 rating decision denied service connection for prostate cancer on the basis that the evidence did not show VA medical services were the proximate cause of additional disability, and did not show a link between the prostate cancer and exposure to contaminated water at Camp Lejeune; the Veteran did not perfect an appeal of this decision.

10. Evidence received since the October 2013 rating decision does not tend to show that the Veteran incurred additional disability that was proximately due to VA medical services, or that prostate caused was incurred in or aggravated by service, to include exposure to contaminated water at Camp Lejeune; does not relate to the unestablished fact necessary to substantiate the claim of service connection; and does not raise a reasonable possibility of substantiating such claim.

11. The preponderance of the evidence is against a finding that the Veteran's status post right perforated tympanic membrane had its onset during active duty service or is related to an event, injury, or disease in service.

12. Considering the entire period under appeal, the Veteran has not been diagnosed as having hypertension.

13. The preponderance of the evidence is against a finding that the Veteran's sleep condition had its onset during active duty service or is related to an event, injury, or disease in service.

14. The Veteran had not been diagnosed with a psychosis within two years of his separation from service.

15. The 10 percent rating is the maximum schedular rating for service-connected tinnitus, and the Veteran has not advanced any theory as to why a higher rating is warranted on an extraschedular basis.

16. For the entire appellate period, the Veteran's bilateral hearing loss is not shown to have met the schedular criteria for a compensable rating.


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the claim for service connection for status post ventral hernia repair may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has not been received, and the claim for service connection for an anxiety disorder may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3. New and material evidence has not been received, and the claim for service connection for ear damage, to include chronic ear infections, may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4. New and material evidence has not been received, and the claim for service connection for vertigo may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5. New and material evidence has not been received, and the claim for service connection for prostate cancer, to include as due to Camp Lejeune water exposure or under the provisions of 38 U.S.C. § 1151, may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

6. Service connection for status post right perforated tympanic membrane is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

7. Service connection for status post right perforated tympanic membrane is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

8. Service connection for a sleep condition is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
9. The criteria for service connection for psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C. § 1702 have not been met.  38 U.S.C. § 1702(a), 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.384, 17.36 (2017).

10. The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2017).

11. The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA satisfied the duties to notify and assist in this appeal, and neither the Veteran nor his representative has asserted any error as to the duties.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159 (c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  As to the claim for service connection for psychosis, the claim is being denied as a matter of law, and the Board finds an examination is not warranted.  38 U.S.C. § 5103A (d), 38 C.F.R. § 3.159 (c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided VA audio examinations for his increased rating claims, and the Board finds they are adequate to decide those claims.

New and Material Evidence Claims

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.156 (2017).  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C. § 5108 (2012).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

I. Status Post-Ventral Hernia Repair

An August 2010 rating decision denied service connection for status post ventral hernia repair, claimed as a stomach condition, on the basis that the condition neither occurred in nor was caused by service.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  

The pertinent evidence of record at the time of the prior decision was his service records and post-service medical records.  Since the November 2014 claim to reopen the previously-denied claim for service connection for status post ventral hernia repair, the Veteran's current VA medical records were associated with his claims file.  The Veteran's claim did not include additional contentions or bases for the claim.

The additional evidence does not show a link between the status post ventral hernia repair and service.

In summary, because the last final August 2010 decision denied service connection for status post ventral hernia repair, claimed as a stomach condition, on the basis of a lack of nexus to service, that the condition neither occurred in nor was caused by service, for evidence to be new and material, it would have to show that the Veteran's status post ventral hernia repair was incurred in or aggravated by his service.  No evidence received since the prior final rating decision is competent evidence that the Veteran has status post ventral hernia repair related to service.

Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for status post ventral hernia repair may not be reopened.

II. Anxiety Disorder

Service connection for a psychiatric disorder was also denied in an August 2010 rating decision on the basis that "[t]here has never really been a clear diagnosis of a psychiatric disorder, and the Veteran did not have a current diagnosis linked to his military service.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  

The pertinent evidence of record at the time of the prior decision was his service records and post-service medical records.  Since the November 2014 claim to reopen the previously-denied claim for service connection for an anxiety disorder, the Veteran's current VA medical records were associated with his claims file.  The Veteran's claim did not include additional contentions or bases for the claim.

The additional medical evidence shows diagnoses of anxiety and depression, but does not indicate they are related to service.

The August 2010 rating decision denied service connection for a psychiatric disorder on the basis that the Veteran did not have a current diagnosis linked to his military service.  For evidence to be new and material, it would have to show that the Veteran had a psychiatric disorder that was incurred in or aggravated by his service.  No evidence received since the prior final rating decision is competent evidence that the Veteran has a psychiatric disorder due to service.  To the contrary, a VA mental health note shows the Veteran reported he had a history of depression related to the way his mother "treated him."  See June 2015 VA medical records.

Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for an anxiety disorder may not be reopened.

III. Ear Damage

An October 2013 rating decision denied service connection for ear damage, to include chronic ear infections, on the basis that the condition was not related to service.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  

The pertinent evidence of record at the time of the prior decision was his service records and post-service medical records.  Since the November 2014 claim to reopen the previously-denied claim for service connection for ear damage, the Veteran's current VA medical records were associated with his claims file.  The Veteran's claim did not include additional contentions or bases for the claim.

The additional evidence does not show a link between ear damage, to include chronic ear infections, and service.

The last final October 2013 rating decision denied service connection for ear damage, to include chronic ear infections, on the basis that the condition was not related to service.  For evidence to be new and material, it would have to show that the Veteran had ear damage that was incurred in or aggravated by his service.  No evidence received since the prior final rating decision is competent evidence that the Veteran has ear damage due to service.

Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for ear damage may not be reopened.

IV. Vertigo

An August 2010 rating decision denied service connection for vertigo on the basis that the medical evidence of record did not show that the disability had been diagnosed.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  The October 2013 rating decision also continued the denial of service connection for vertigo, this time because the evidence did not show a link to service.  That decision was also not appealed.

The pertinent evidence of record at the time of the prior decisions was his service records and post-service medical records.  Since the November 2014 claim to reopen the previously-denied claims for service connection for vertigo, the Veteran's current VA medical records were associated with his claims file.  The Veteran's claim did not include additional contentions or bases for the claim.

The additional medical evidence shows a diagnosis of vertigo, but does not indicate it is related to service.

The last final October 2013 rating decision denied vertigo on the basis of a lack of nexus to service.  For evidence to be new and material, it would have to show that the Veteran's vertigo was incurred in or aggravated by his service.  No evidence received since the prior final rating decision is competent evidence that the Veteran has vertigo due to service.

Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for vertigo may not be reopened.

V. Prostate Cancer

Entitlement to service connection for prostate cancer was denied in the October 2013 rating decision due to lack of evidence that VA medical services were the proximate cause of additional disability, or of a link between the prostate cancer and exposure to contaminated water at Camp Lejeune.  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  

The pertinent evidence of record at the time of the prior decision was his service records, post-service medical records, and VA examinations.  Since the November 2014 claim to reopen the previously-denied claim for service connection for prostate cancer, the Veteran's current VA medical records were associated with his claims file.  The Veteran's claim did not include additional contentions or bases for the claim.

The additional evidence does not show that VA medical services were the proximate cause of additional disability, or a link between the prostate cancer and exposure to contaminated water at Camp Lejeune.

The October 2013 rating decision denied service connection for prostate cancer due to lack of evidence that VA medical services were the proximate cause of additional disability, or of a link between the prostate cancer and exposure to contaminated water at Camp Lejeune.  For evidence to be new and material, it would have to show that the Veteran incurred additional disability due to VA medical care, or a relationship between prostate cancer and service, to include exposure to contaminated water while stationed at Camp Lejeune.  There has been no such evidence received since the prior final rating decision.

Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for prostate cancer may not be reopened.

Service Connection Claims

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I. Status Post-Right Perforated Tympanic Membrane

The Veteran contends his status post-right perforated tympanic membrane is related to service.

As an initial matter, the Board reiterates that service connection for ear damage, to include chronic ear infections, has already been denied.

A review of the Veteran's service treatment records do not reveal complaints related to his tympanic membrane.  In July 1964, he complained of trouble hearing, which was attributed to a large amount of wax.  On his December 1964 Report of Medical Examination at separation, the Veteran's ears were noted as normal.

His post-service medical records include an October 2009 VA audiology consultation, which note that the Veteran reported he "hardly has an eardrum" on the right side, and he does not recall the etiology.  He reported three surgeries to repair the eardrum.  Examination revealed a very small resemblance of a tympanic membrane visible on the right side.  Private medical records further reveal a normal left eardrum and large central perforation on the right side.

The Board finds that the evidence of record does not support a finding of service connection for status post-right perforated tympanic membrane.

The medical evidence of record does not relate the Veteran's right perforated tympanic membrane to service, nor has the Veteran stated any basis for the claim.  The Veteran has not reported a right perforated tympanic membrane during service.  However, to the extent he may be interpreted as arguing such due to simply filing his claim, the Board notes that the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of status post-right perforated tympanic membrane.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

In the absence of any persuasive and probative evidence that the Veteran's status post-right perforated tympanic membrane is etiologically related to active service, service connection is not warranted and the claim must be denied.

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement indicating his status post-right perforated tympanic membrane is related to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claim of service connection for status post-right perforated tympanic membrane, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107 (b).

II. Hypertension

The Veteran contends his hypertension is related to service.

Certain chronic diseases, including hypertension, may be presumed to be service connected if manifested to a degree of 10 percent or more within one year after separation from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For VA adjudication purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

A review of the Veteran's service treatment records reveals normal blood pressure during service, with readings of 120/70 on November 1960 enlistment examination, 118/78 in January 1964, and 108/70 on December 1964 separation examination.

Post-service medical records reveal that in October 2009, he denied hypertension.  While several blood pressure readings in 2009 VA medical records were high, the records do not show a diagnosis or treatment for hypertension at any time, nor does it appear on his list of medical problems.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has diagnosed hypertension, and certainly not within a year of separation from service.  There is no competent evidence of a pathology for complaints of hypertension at any time in appellate status.  Although the Veteran is competent to discuss symptoms, he is not competent to provide statements regarding the pathology or diagnosis of any such disability.

Assuming, arguendo, that the Veteran does have diagnosed hypertension, the Board finds that the evidence of record does not support a finding of service connection.

To the extent the Veteran argues his hypertension is due to service, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of any hypertension.  See Jandreau, 492 F. 3d at 1377.  In the absence of any persuasive and probative evidence that the Veteran has hypertension that is etiologically related to active service, service connection is not warranted and the claim must be denied.

As previously mentioned, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain a further opinion on this matter.  He has not submitted a competent medical statement indicating he has hypertension, let alone that is related to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such a statement is beyond his competence.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.

Here, because there is no diagnosis of hypertension, service connection cannot be granted.  Brammer, 3 Vet. App. 223.  Regardless of diagnosis or lack thereof, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

III. Sleep Condition

The Veteran contends he has a sleep condition related to service.

A review of the Veteran's service treatment records is silent for complaints of sleep problems.

The Veteran's post-service VA medical records reflect that insomnia was diagnosed in November 2012.  He has later diagnoses of obstructive sleep apnea and sleep pattern disturbance.

The Board finds that the evidence of record does not support a finding of service connection for a sleep condition.

The medical evidence of record does not relate the Veteran's various sleep diagnoses to service, nor has the Veteran stated any basis for the claim.  The Veteran has not reported he had a sleep condition during service.  However, to the extent he may be interpreted as making such an argument, the Board notes that the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Therefore, the Veteran is not competent to provide an opinion on the etiology of any sleep condition.  See Jandreau, 492 F. 3d at 1377.

In the absence of any persuasive and probative evidence that the Veteran's sleep condition is etiologically related to active service, service connection is not warranted and the claim must be denied.

As discussed above, without an in-service disease or injury, the Board is not obligated to provide the Veteran with an examination or obtain any further opinion on the matter.  He has not submitted a competent medical statement indicating his sleep condition is related to his military service.  To the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372.

The preponderance of the evidence is against the claim of service connection for a sleep condition, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).

IV. Psychosis

The Veteran contends service connection for psychosis is warranted for treatment purposes.

For the purpose of eligibility for VA treatment, any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.

Psychosis is defined in 38 C.F.R. § 3.384 as any of the following disorders listed in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

As an initial matter, the Board notes that the Veteran had active service from November 1960 to December 1964; therefore, he is considered a Vietnam War era veteran.  However, the evidence must still show that he developed an active psychosis within two years after discharge or release from the active military, naval, or air service.

A review of the Veteran's service treatment records reflect that in November 1963, he requested a psychiatric examination following receiving "five office hours" and one summary court-martial.  The examiner stated he uncovered no signs or symptoms of a neurotic or psychotic disorder, and there was no evidence of hallucinations, delusions, or of a formal thought disorder.  The Veteran was noted to be well oriented, showed appropriate affect, and in general friendly and cooperative.  The examiner noted that while the Veteran showed some signs of immaturity and passive aggressive behavior, it did not warrant a psychiatric diagnosis, and the evaluation revealed no signs of a psychotic or psychoneurotic disturbance.

The Veteran's post-service medical records further do not reveal an active psychosis at any time, to include within two years of separation from service.

To the extent the Veteran may be contending his anxiety and depression are psychoses, the Board notes that the evidence does not show they were developed within two years after service.  Further, they do not meet the definition of "psychosis" under 38 C.F.R. § 3.384, as they did not conform to the terminology employed in the DSM-V.

In summary, the Veteran does not have a diagnosis of psychosis in the required period specified in the statute under which the benefit is sought.  Accordingly, the law is dispositive, and the appeal in this matter must be denied for lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

V. Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which assigns a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  A 10 percent rating is the highest schedular rating available for tinnitus.  Id.

The Veteran has not made clear the basis for his claim for an increased evaluation for his tinnitus.  As such, the Board is required to interpret his claim broadly.

To the extent the Veteran seeks a rating higher than 10 percent or separate 10 percent ratings for each ear, the Board notes such awards are precluded by VA regulations.  Specifically, the regulations pertaining to the evaluation of diseases and injuries of the ears were revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).  The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to Diagnostic Code 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2017); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

As to whether the Veteran seeks an increased evaluation on an extraschedular basis, the Veteran has not reported any additional symptoms as part of his current claim for increased rating, nor did the March 2015 VA audio examination reveal any such symptoms.  Therefore, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's tinnitus contemplates the findings and associated functional impairment (such as constant bilateral ringing in the ears) shown, and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore, there is no evidence suggesting the schedular criteria is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).

To the extent that the Veteran may attribute vertigo to tinnitus, the Board reiterates he has not made this claim, and new and material evidence was not submitted to reopen a claim for service connection for vertigo.  Moreover, private medical records include a vestibular function test, which attribute vertigo to left posterior canalolithiasis rather than tinnitus.

In light of the foregoing, the Board concludes that Diagnostic Code 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  Nor is a higher rating warranted based on vertigo or on an extraschedular basis.  As such, the Veteran's claim for a rating in excess of 10 percent for his service-connected tinnitus must be denied.

The law is dispositive in this case.  Accordingly, the Veteran's claim must be denied as a matter of law.  Sabonis, 6 Vet. App. at 430.  Furthermore, neither the Veteran nor his representative has raised any other theories or contentions, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

VI. Bilateral Hearing Loss

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

The Veteran underwent a VA audiological examination in March 2015.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
60
70
85
80
LEFT
35
45
50
65

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 88 percent in the right ear and 98 percent in the left ear.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designations of III in the right ear and I in the left.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The March 2015 VA examiner noted that the Veteran reported having difficulty hearing his door bell and ringing sounds around his house.  To the extent the Veteran has complaints of impairment in his daily life, his inability to hear is contemplated by the hearing loss criteria.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran warrants a compensable rating for bilateral hearing loss.  The application of the designations to Table VII results in a 0 percent rating.  There is no other medical evidence that provides a basis for rating the Veteran's bilateral hearing loss.  There is, therefore, no medical evidence to support a higher rating for any period of time under consideration.  For those reasons, the Board finds that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted.  Should the Veteran's disability picture change in the future, he may request consideration for a higher rating.  See 38 C.F.R. § 4.1.

ORDER

The petition to reopen a claim for service connection for status post ventral hernia repair is denied.

The petition to reopen a claim for service connection for an anxiety disorder is denied.

The petition to reopen a claim for service connection for ear damage, to include chronic ear infections, is denied.

The petition to reopen a claim for service connection for vertigo is denied.

The petition to reopen a claim for service connection for prostate cancer, to include as due to Camp Lejeune water exposure or under the provisions of 38 U.S.C. § 1151, is denied.

Service connection for status post right perforated tympanic membrane is denied.

Service connection for hypertension is denied.

Service connection for a sleep condition is denied.

Service connection for psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C. § 1702 is denied.

A disability rating in excess of 10 percent for tinnitus is denied.

A compensable disability rating for bilateral hearing loss is denied.


____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


